Newburger, J.
This is an appeal from a judgment entered upon the verdict of a jury rendered in favor of the plaintiff, and from the order denying the motion for a new trial.
The action was brought for goods sold and delivered.
The defendant denies the sale to him, but alleges that the goods were sold to his wife, and, therefore, the -only question raised at the trial was to .whom was the credit given.
The case was properly submitted to the jury and no exception taken to the charge of the trial justice.
There are no exceptions that would warrant us in disturbing the verdict of the jury.
Judgment and order appealed from affirmed, with' costs.
Ehrlich, Ch. J., concurs.
Judgment and order affirmed, with costs.